                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Farm Credit Leasing Services Corporation,

                      Plaintiff,                    Case No. 19-cv-1022 (MJD/TNL)

 v.
                                                                ORDER

 Frank Farrar,

                      Defendant.



 Benjamin J. Court and Kevin P. Kitchen, Stinson Leonard Street LLP, 150 South Fifth
 Street, Suite 2300, Minneapolis, MN 55402 (for Plaintiff); and

 Brad A. Sinclair and John M. Krings, Jr., Kaler-Doeling, PLLP, 3429 Interstate
 Boulevard South, Fargo, ND 58103 (for Defendant).


       This matter is before the Court on Plaintiff Farm Credit Leasing’s Motion for an

Order for Seizure and Delivery of Property (ECF No. 5). For the reasons set forth below,

the Court will grant the motion in part and deny it in part.

 I.    FACTUAL BACKGROUND

       On April 12, 2019, Plaintiff filed a complaint against Defendant, alleging a claim of

unjust enrichment and a claim for delivery pursuant to Minnesota Statutes sections 565.21,

et seq. and Federal Rule of Civil Procedure 64. (ECF No. 1, pp. 6-7). The complaint relates

to a lease agreement the parties entered into regarding a 2013 Bron Self-Propelled Drainage

Plow (“Plow”). (ECF No. 1, p. 2).



                                              1
       Shortly after filing the complaint, Plaintiff moved for an order of seizure and

delivery of the plow. (ECF No. 5). Plaintiff seeks a court order requiring Plaintiff to

surrender the Plow or permitting law enforcement to enter any property where the Plow

may be located and take possession of it. Plaintiff further requests that it be permitted to

immediately sell or dispose of the Plow and indicates it will post a bond of $360,000, which

is 1.5 times the value of the Plow.

       On July 22, 2014, the parties entered into a lease agreement by which Defendant

agreed to take possession of the plow, keep it at a certain address, and use it for his trade

and business. (ECF No. 10, pp. 2-3). Defendant further agreed to make 60 monthly

payments of $9,542.05 for the Plow. (ECF No. 10, p. 4). The agreement provided that if

Defendant defaulted on the lease, Plaintiff could take immediate possession of the Plow

and sell it, lease it, or otherwise dispose of it. (ECF No. 10, p. 3-4).

       Defendant failed to make the monthly payments required under the terms of the

lease. (ECF No. 10, p. 5). Plaintiff issued a notice of default and notice of acceleration after

Plaintiff failed to cure. (ECF No. 10, pp. 5-6). The current value of the plow is

approximately $240,000. (ECF No. 6). The plow is located currently “in a field in a rural

area near Morris, Minnesota.” (ECF No. 10, p. 5).

       Defendant concedes that he has defaulted under the terms of the lease and that he is

liable for any remaining deficiency. (ECF No. 13, pp. 1-2). He further admits that he

allowed a third party to use the Plow and that he does not know where it is. (ECF No. 13,

p. 1). Defendant indicates that the third party has not cooperated with him in providing the

Plow’s location. (ECF No. 13, p. 1). He also concedes that Plaintiff is entitled to sell or

                                               2
otherwise dispose of the Plow. (ECF No. 13, p. 1). Finally, he asks that the Court grant the

relief Plaintiff seeks and that the Court not require Plaintiff to post a bond in this matter.

(ECF No. 13, p. 2).

II.    ANALYSIS

       In certain cases, Minnesota law permits a claimant to recover property after service

of a summons and complaint, but before final judgment is entered. Minn. Stat. § 565.23,

subd. 1. To recover property before entry of a final judgement, the claimant must file an

affidavit identifying: (1) the particular property to be recovered; (2) the facts giving rise to

claimant’s right of possession; (3) the facts showing the respondent is wrongfully detaining

the property; (4) the date and original amount of any obligation for which the property was

offered as security; (5) if appropriate, the specific contractual provision the claimant

breached; and (6) a good faith approximation of the current market value of the property.

Id. at subd. 1(a)-(f). The Court must order seizure and delivery to the claimant if the

claimant demonstrates “a probability of success on the merits” and posts the appropriate

bond. Minn. Stat. § 565.23, subd. 3. The Court may not, however, order seizure of property

before entry of a final judgment if the respondent shows: (1) a fair defense to the merits of

the claim; (2) that his or her interests cannot be protected by the bond filed by claimant;

and (3) the harm suffered by the respondent would be greater than the harm suffered by the

claimant. Id. at subd. 3(a)-(c). Under Federal Rule of Civil Procedure 64, the remedies

authorized by Minnesota Statute section 565.23 are also available to federal courts.

       Plaintiff’s affidavit (ECF No. 10) complies with Minnesota Statute section 565.25.

In addition, given Defendant’s concessions regarding his default in this matter, there can

                                               3
be no dispute that Plaintiff has demonstrated a probability of success on the merits of its

claim. Plaintiff has also demonstrated that it faces irreparable harm if an order for seizure

and delivery is not issued. Plaintiff is therefore entitled to relief.

       The Court will not, however, grant Plaintiff’s motion in its entirety. Plaintiff seeks

an order permitting law enforcement to enter any property where the Plow may be located

and to then take immediate possession of it. In similar cases in this district, courts have

issued orders permitting law enforcement to enter property only when there is probable

cause to believe the equipment is located on that property. See, e.g., CNH Indus. Capital

Am. LLC v. Richland Farms P’ship, No. 18-cv-2537 (PJS/DTS), 2018 WL 5785954, at *1

(D. Minn. Nov. 5, 2018); CNH Indus. Capital Am. LLC v. Johnson, No. 18-cv-2795

(PJS/DTS), 2018 WL 5784926, at *1 (D. Minn. Nov. 5, 2018). Under the circumstances,

particularly because the Court will authorize law enforcement to enter any building or

enclosure if necessary to take the property, the Court is not willing to grant Plaintiff a

blanket order to seize the Plow from any property. Instead, the Court will authorize law

enforcement only to seize the Plow from Defendant’s residence, place of business, or field

near Morris, Minnesota that Plaintiff identified in its affidavit. The Court will further

permit Plaintiff, should it obtain information to believe the plow is located elsewhere, to

reapply for an order permitting law enforcement to enter that property and seize the Plow.

       Nothing in this Order should, however, be interpreted to prohibit Plaintiff from

taking any other steps to demand the return of the Plow from wherever it may be located.

Any person in possession of the Plow is required to surrender it to Plaintiff or its agent



                                                4
immediately. Should that person not cooperate with surrendering the Plow, Plaintiff is free

to seek whatever reasonable relief it wishes from the Court.

III.      CONCLUSION

          Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

       1. Plaintiff Farm Credit Leasing’s Motion for an Order for Seizure and Delivery of

Property (ECF No. 5) is GRANTED IN PART and DENIED IN PART as follows:

                a. Defendant, or any other person in possession of it, shall surrender the
                   2013 Bron Self-Propelled Drainage Plow, model number 550, serial
                   number 13M01164 to Plaintiff or law enforcement. If the Plow is
                   surrendered to law enforcement, it shall be immediately delivered to
                   Plaintiff.

                b. If the Plow is not surrendered, law enforcement may enter Defendant’s
                   residence, place of business, or the field near Morris, Minnesota
                   identified by Plaintiff, demand disclosure of the Plow, take immediate
                   possession of it, and deliver it to Plaintiff.

                c. Defendant shall cooperate with Plaintiff and law enforcement in
                   identifying the location of the Plow and in ensuring its timely surrender.

                d. If the Plow is concealed in a building or elsewhere on Defendant’s
                   residence, place of business, or in the field near Morris, Minnesota and a
                   public demand made by law enforcement for its delivery is refused or
                   there is no response, law enforcement shall cause the building or
                   enclosure to be broken open and shall take the Plow therefrom.

                e. Should Plaintiff determine the Plow is located at an address other than
                   Defendant’s residence, place of business, or the field near Morris,
                   Minnesota, then Plaintiff may reapply to the Court for an order
                   compelling law enforcement to assist with the taking of the Plow if
                   necessary. Should Plaintiff do so, Plaintiff must submit an affidavit or
                   documentation establishing why it believes the Plow is located at that
                   address.



                                              5
              f. Plaintiff is authorized to sell or otherwise dispose immediately of the
                 Plow as set forth in the lease agreement, pending a final decision on the
                 merits of this matter. Plaintiff shall provide Defendant notice of the right
                 to redeem and payoff for the Plow prior to sale, as well as notice of the
                 method and manner of sale and date of sale.

              g. Plaintiff is not required to post a bond in this matter, due to the agreement
                 of Defendant.

   2. All prior consistent orders remain in full force and effect.

   3. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver

of rights to object; exclusion or limitation of witnesses, testimony, exhibits, and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that this Court may from time to time

deem appropriate.



Date: May 3, 2019                                        s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Farm Credit Leasing Services Corp v.
                                                  Farrar
                                                  Case No. 19-cv-1022 (MJD/TNL)




                                              6
